Citation Nr: 0125261	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fractured left ankle, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim on appeal. 

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left ankle disability is currently 
manifested by subjective complaints of pain, weakness, 
instability, and fatigability. 

3.  Current objective findings of the veteran's left ankle 
include limitation of motion and X-ray evidence of 
degenerative arthritis.  

4.  There is no objective clinical evidence of nonunion of 
the tibia and fibula, or ankle ankylosis.



CONCLUSION OF LAW

The criteria for an increased evaluation for the residuals of 
a fractured left ankle, currently evaluated at 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5262, 5270, 5271, 5272, 5273, 5274 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

The RO has rated the veteran's left ankle disability under DC 
5262 (impairment of the tibia/fibula).  The Board will also 
consider DCs 5003, 5010, 5270, 5271, 5272, 5273, and 5274 
based upon arthritis, ankle ankylosis, limitation of motion, 
malunion of the joint, and astragalectomy.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5262 (impairment of the tibia and fibula), an 
impairment manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

Under DC 5272 (subastragalar or tarsal ankylosis), ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position warrants a 20 percent evaluation.  Malunion of the 
os calcis or astragalus with a marked deformity will be 
assigned a 20 percent evaluation under DC 5273 (malunion of 
os calcis or astragalus).  Finally, a 20 percent evaluation 
will be assigned after astragalectomy under DC 5274.

Factual Background.  The veteran filed the current claim in 
January 1998.  In a March 1998 VA joints examination report, 
he reported that he sustained a left ankle fracture while on 
active duty.  He complained of pain, weakness, stiffness, 
swelling, instability, locking, and fatigability.  He noted 
flare-ups related to cold, damp weather, or walking or 
standing for short periods of time.  Severity was described 
as moderate in nature with the frequency depending on the 
activity or the weather.  The examiner noted an additional 50 
percent limitation of motion.  He used a cane and his daily 
activities were affected by his inability to get around.

Physical examination revealed dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  There was a slight difference 
in the relationship of the os calcis to the long axis of the 
tibia and fibula.  The lateral malleolus seemed larger as 
compared to the right, consistent with arthritic 
abnormalities.  The foot was otherwise warm without 
neurovascular problems.  An X-ray reportedly showed post-
traumatic changes of the left ankle.  The final diagnosis was 
degenerative joint disease of the left ankle.

In a June 1999 note, the veteran's private treating physician 
revealed that he had examined the veteran on three different 
occasions for a left ankle problem.  He noted post-traumatic 
degenerative arthritis, which was getting worse with time, 
and areas of paresthesias and numbness with tenderness and 
swelling of the lower leg and difficulty with ambulation.  
Physical examination showed very little mobility in any 
direction of the left ankle and an altered gait.  Swelling 
and tenderness was noted with an area of numbness in the 
bottom of the foot and a positive Tinel's sign.  The 
diagnoses included residuals of a left ankle fracture, gait 
dysfunction, post-traumatic arthritis, loss of mobility, and 
tarsal tunnel syndrome.  He believed the veteran to be 40 
percent disabled.

An August 1999 VA joints examination report reflects that the 
veteran complained of pain, weakness, stiffness, instability, 
and fatigability of his left ankle.  He was on no medications 
but reported episodes of flare-up related to walking that 
were moderate to severe, which could last for days.  Rest and 
elevation helped the most.  An additional 50-100 percent loss 
of range of motion was noted during the flare-ups.  He used a 
cane.  He had worked as a typesetter and had missed work 
because of his leg.  He reflected that his activities were 
limited due to his left ankle.  Physical examination revealed 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
He could invert his ankle without problems but evert was not 
possible.  He had approximately a 5 degree angulation of the 
long bones in relationship to the os calcis when standing up.  
An X-ray reportedly showed degenerative joint disease.  The 
final diagnosis was chronic strain of the left ankle with 
residuals.

At a hearing in July 2001 the veteran reported that his left 
ankle disability had worsened over the years.  He testified 
that he fell frequently due to dizziness and pain, had 
limited motion of his ankle, had difficulty walking, 
experienced numbness, and needed a cane to walk.  He reported 
that his doctor told him that he might need surgery but he 
refused.  He reflected that he did not like to wear a brace.  
He believed he was entitled to a higher rating because he 
could not walk very well and felt short of breath going up 
steps.  His wife testified that his legs were very bad and 
that he could not walk very well.


Analysis.  The veteran's left ankle disability has been rated 
as 30 percent disabling under DC 5262 since 1953.  This 
rating contemplates impairment of the tibia and fibula with 
marked knee or ankle disability.  The veteran asserts that 
the ankle disability has progressively increased in severity 
and that the disability rating should be increased to 40 
percent.  DC 5262 provides for a 40 percent rating for 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  However, there is no physical or X-ray evidence of 
nonunion of the tibia and fibula.  The most recent VA 
examiner indicated that the veteran's X-ray showed 
degenerative joint disease but there was no indication of 
nonunion of the bones.  The veteran's private treating 
physician also noted the presence of arthritis of the left 
ankle but did not diagnose nonunion of the joint.  Therefore, 
the Board finds that a higher evaluation under DC 5262 is not 
warranted at this time.

Under DC 5270, ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with an abduction, adduction, inversion or 
eversion deformity warrants a 40 percent evaluation.  
However, the Board notes that the evidence does not support a 
finding of ankylosis of the left ankle.  Ankylosis is defined 
as stiffening or fixation of a joint.  In the most recent VA 
examination, the veteran demonstrated a limited range of 
motion of the left ankle but no fixation of the ankle joint.  
This is also supported by the March 1998 VA examination 
showing that the veteran had some ability to move his left 
ankle joint.  Because the evidence does not show a fixation 
of the left ankle joint, there is no basis under DC 5270 for 
a higher evaluation.

Further, a rating higher than 30 percent rating is not 
available under DCs 5271 (limitation of motion), 5272 
(subastragalar or tarsal joint ankylosis), 5273 (malunion of 
the os calcis), or 5274 (astragalectomy) regardless of the 
severity of the veteran's ankle disability because a 20 
percent rating is the highest available under these 
diagnostic codes.  For example, while the most recent VA 
examination revealed a 5 degree angulation of the long bones 
in relationship to the os calcis when standing up, the Board 
notes that the highest rating available for malunion of the 
os calcis with a marked deformity is 20 percent under DC 
5273.  In this case, the veteran is already assigned a 30 
percent rating for his left ankle disability and the rules of 
pyramiding prohibit combining the same manifestations under 
different diagnostic codes. See 38 C.F.R. § 4.14 (2000).  
Therefore, there is no basis for a higher evaluation under 
DCs 5271, 5272, 5273, or 5274.

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for arthritis.  After 
reviewing the evidence on file, it is the decision of the 
Board that current 30 percent rating under DC 5262 for marked 
ankle disability contemplates limitation of motion of the 
ankle and, as such, a separate compensable rating for 
arthritis is not warranted.  The assignment of a separate 
evaluation for impairment due to arthritis would result in 
the evaluation of the same disability/symptoms under various 
diagnoses, which is prohibited by 38 C.F.R. § 4.14.  
Consequently, the Board finds that a separate rating is not 
warranted for arthritis with limitation of motion of the left 
ankle.

The Board has carefully reviewed the veteran's sworn 
testimony and written statements and his wife's sworn 
statements that his left ankle disability is worse than 
currently evaluated.  Their statements and sworn testimony 
are probative of symptomatology.  However, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Therefore, based on a review of all the evidence of record, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted.  The findings of the VA examinations and 
private medical notes do not indicate nonunion of the 
tibia/fibula or ankle ankylosis.  While the Board notes that 
the veteran continues to complain of frequent falls, pain, 
and difficulty walking, the clinical documentation does not 
support a higher than 30 percent rating at this time.  In 
addition, at the hearing the veteran's service representative 
requested another examination; however, the Board finds that 
the veteran's current complaints are similar to the 
complaints expressed at the time of the March 1998 VA 
examination, August 1999 VA examination, and outlined in June 
1999 private treatment note.  Accordingly, there is no 
indication that a current examination is warranted at this 
time.

The Board finds that the current rating contemplates the 
veteran's currently demonstrated complaints of pain and the 
limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 30 percent under DCs 5271, 5272, 5273, and 
5274, regardless of the level of disability.  Further, 
although a 40 percent evaluation is available under DC 5262 
for nonunion of the tibia/fibula and under DC 5270 for ankle 
ankylosis, the medical evidence simply does not show that the 
veteran's symptoms satisfy the schedular criteria.  As noted 
above, X-ray and physical examinations revealed no nonunion 
and no ankle ankylosis.  The veteran's limited left ankle 
motion is contemplated by the 30 percent rating assigned 
under DC 5262.  The Board also finds that such disability 
evaluation encompasses the functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board also does not find that the evidence 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  First, there is no evidence of frequent periods of 
hospitalization.  Further, the veteran's reported 
interference with employment is adequately contemplated in 
the assigned rating.  Specifically, he reported work as a 
typesetter, in which he sits at his job.  In light of the 
clinical record outlined above, the preponderance of the 
evidence is against the veteran's claim.

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected disability warrants 
no more than the currently-assigned 30 percent evaluation.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran relevant to the 
claim has been associated with the claims file, including a 
statement by the private treating physician.  Next, the 
veteran underwent two VA examinations, which specifically 
addressed the claim on appeal.  Moreover, the RO provided the 
veteran a letter explaining the impact of the VCAA on his 
claim.  In addition, the veteran requested and was scheduled 
for a hearing before the Board.  Therefore, the Board finds 
that the requirements of the VCAA have been satisfied.


ORDER

The claim for entitlement to an increased evaluation for the 
residuals of a fractured left ankle, currently evaluated at 
30 percent disabling, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

